46 F.3d 1125
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mildred Jean MARSHALL, Plaintiff--Appellant,v.CITY OF SUFFOLK SHERIFF'S DEPARTMENT;  J. Irving Baines;  J.A. Reid, Officer, Defendants-Appellees.
No. 94-1848.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 13, 1994.Decided Jan. 31, 1995.

Mildred Jean Marshall, Appellant Pro Se.  William McCardell Furr, WILLCOX & SAVAGE, Norfolk, VA;  Kay Wilson Rudiger, CITY ATTORNEY'S OFFICE, Suffolk, VA, for Appellees.
Before WILKINSON and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order that construed her complaint under 42 U.S.C. Sec. 1983 (1988) and dismissed it.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Marshall v. Reid, No. CA-94-135 (E.D. Va.  May 25, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.